 


109 HR 3823 IH: For the relief of Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, and Clara Imelda Velasquez Garzon.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3823 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Wexler introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, and Clara Imelda Velasquez Garzon. 
 
 
1.Permanent resident status for Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, and Clara Imelda Velasquez Garzon 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, and Clara Imelda Velasquez Garzon shall each be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, or Clara Imelda Velasquez Garzon enters the United States before the filing deadline specified in subsection (c), he or she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act. 
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, and Clara Imelda Velasquez Garzon, the Secretary of State shall instruct the proper officer to reduce by 17, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act. 
(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Alcibiades Velasquez Olarte, Paulina Garzon de Velasquez, Luis Eduardo Velasquez Garzon, Sandra Pena Escobar, Nicholas Jose Velasquez Pena, Luis Felipe Velasquez Pena, Miguel Antonio Velasquez Garzon, Rocio Suarez Mendez, Michelle Camila Velasquez Suarez, Maria Hilma Velasquez Garcon, Teresa Velasquez Garcon, Sandy Paola Olarte Velasquez, Flor Ines Velasquez Garzon, Ramon Domingo Claro Correa, Sebastian Camilo Claro Velasquez, Marina Velasquez Garzon, and Clara Imelda Velasquez Garzon shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act. 
 
